           /                                                                                                                                                                            I
 L- ......,,
...
   .AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                        Page I ofl
                                                                                                                                                                                   7~
                                                                                                                                                                                   J
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                         v.                                        (For Offenses Committed On or After November 1, 1987)


                         Arturo Gonzalez-Gomez                                     CaseNumber: 3:19-mj-22108

                                                                                   Leila W Morgan
                                                                                   Defendant's Allorney


    REGISTRATION NO. 8532 0298                                                                                 --F~l.,E£J                                            ..
    THE DEFENDANT:                                                                                                                on•g
                                                                                                                           MAY 24 "Vo
     IZI pleaded guilty to count(s) 1 of Complaint                                                                   ...
     D was found guilty to count(s)                                               .. . . .9L~fiK k'S.Pi~'rR!fJ- f~~u~~.r......
                                                                                                                 -         I
                                                                                                                               •on,,.;


                                                                                                                               · ,,,   t·i-.~
                                                                                                                                                 -
                                                                                                                                                "'4'
                                                                                                                                                        -·
                                                                                                                                                        .:;          !f";   I II


       after a plea of not guilty.                                                BY       .,....
                                                                                                                    DEPUTY
                                                                                                                     ~,_,,,, ""'+'"'""''"'""'''""'~''''''"''''"''"~"""""

       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                   Nature of Offense                                                                    Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

      D The defendant has been found not guilty on count(s)
                                                                             ------------------~


      D Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:
                                   ,j
                                   .~TIME SERVED                             0                                                   days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in r .
      tj;ie defendant's possession at the time of arrest upon their deportation,:$~ remoral. '                   p     4
                                                                                               e \' clo (V\ 0 - Gn '( 1 CIS
      ·~ Com;t,~ec·o·mni.110,$ defendant be deported/removed with relative, 1 61( ( t. 1I\~·            charged in case
           (q yv1 J    J.;)
                         I I if'     .
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, May 24, 2019
                                                                                 Date of Imposition of Sentence


     Received - - ' - - - - i - - - - - - - -                                    :Micfiae{]. Seng
              DUSM·/
                                                                                 HONORABLE MICHAEL J. SENG
                                                                                 UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                                          3: 19-mj-22108
